Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT 
This Final Office Action is responsive to the amendment filed on April 21, 2022 (hereafter “Response”). The amendments to the specification and the claims are acknowledged and have been entered.
Claims 1, 4, and 6 are now amended.
Claims 1–12 and 14–16 are pending in the application. 
RESPONSE TO ARGUMENTS
Applicant’s arguments with respect to the rejection of claim 6 under 35 U.S.C. § 112(b) for reciting indefinite language have been fully considered and are persuasive, in light of the amendment deleting “look and feel” from claim 6. The rejection of claim 6 under 35 U.S.C. § 112(b) has been withdrawn. 
Applicant’s arguments with respect to the rejection(s) of claim(s) 1–8, 10–12, and 14–16 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the new scope of the claimed invention, and the Monroe reference cited herein.
Accordingly, since all claims stand rejected over the prior art, the Applicant’s request for an allowance is respectfully denied.
PRIORITY

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. § 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) are: “machine learning that processes inputs from one or more operating states of the vehicle and inputs related to patterns of input of the user for the vehicle” to identify “preferences of the profile of the user” in claim 1.
This claim limitation invokes 35 U.S.C. § 112(f) because it meets the three-prong test provided above:
(A) The claim limitation uses “machine learning” a term used as a substitute for “means” (or “steps”) that is a generic placeholder for performing the claimed function. The term “machine learning” is a generic placeholder because it does not have “a sufficiently definite meaning as the name for structure.” MPEP § 2181 (subsection (I.)(A.)) (quoting Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015)). Rather, “machine learning” is recognized as an entire field of study, endeavor, and/or discipline of computer science. See, e.g., Ethem Alpaydin, Introduction to Machine Learning 3 (2nd Ed.) (2010)1 (explaining, in the chapter titled “What Is Machine Learning?” that “[m]achine learning is programming computers to optimize a performance criterion using example data or past experience”); Spec. ¶ 365 (referring to “machine learning” as something in which “learning and prediction algorithms [] are used.”); USPTO and EPO, Cooperative Patent Classification Scheme Definition for G06N 20/00 (defining “machine learning” as a genus of “[m]ethods or apparatus giving a machine (in its broadest sense) the ability of adapting or evolving according to experience gained by the machine”).2
Some examples of similar terms were held to invoke 35 U.S.C. § 112(f) include “distributed learning control module,” Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1350 (Fed. Cir. 2015); “machine for,” MPEP § 2181 (subsection (I.)(A.)) (citing several Federal Circuit decisions); and “a cheating detection module configured to, for a game available on the online game platform, classify user instance records for the game as normal or outlying via a trained machine-learning classification function.” Ex parte Liu, PTAB Appeal No. 2021-004789 at *2–3 (non-precedential) (March 29, 2022) (emphasis added).
 (B) The generic placeholder is modified by the functional language of “process[ing] inputs from one or more operating states of the vehicle and inputs related to patterns of input of the user for the vehicle” to identify “preferences of the profile of the user.”
(C) The generic placeholder is not modified by any structure, material, or acts for performing the claimed function of processing the claimed inputs to identify or build a profile of user preferences. The inputs simply go into the black box cocoon of “machine learning” and come out the other end as profile preferences, without ever explaining how the machine transforms the inputs into profile preferences.
Because this claim limitation is being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.
CLAIM OBJECTIONS
Claim 1 has the following informalities. Appropriate correction is required:
The phrase “interface data to be rendered on a respective display screens” is grammatically incorrect; the word “a” should be deleted.
The tense of the phrase “each respective display screen is a liquid crystal display (LCD)” remains incorrect because it disagrees with the rest of the clause. The previous Office Action raised this objection, but the Applicant did not appear to address the problem, either with an amendment or an argument. The Examiner continues to recommend that the Applicant either replace “is” with “being,” or insert a “wherein” in front of “each.”
The tense of the phrase “the profile of the user includes preferences of the user for the vehicle” remains incorrect because it disagrees with the rest of its clause. The previous Office Action raised this objection, but the Applicant did not appear to address the problem, either with an amendment or an argument. The Examiner continues to recommend that the Applicant either replace “includes” with “including,” or insert a “wherein” in front of “the profile.”
There is a missing conjunction (or other connection) between the subordinate clauses: “wherein the assigned control functions correspond to an interaction mode set for each dial of the plurality of dials,” and “the interaction mode sets a theme that unifies presentation of the display interface data on and among each respective display screen of the plurality of dials.” The word “and” or “wherein” should be inserted between “the plurality of dials” and “the interaction mode sets a theme.”
CLAIM REJECTIONS – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1–12 and 14–16 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Claim limitation “machine learning that processes inputs from one or more operating states of the vehicle and inputs related to patterns of input of the user for the vehicle” to identify “preferences of the profile of the user” in claim 1 invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph for the reasons given earlier in this Office Action. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Looking at paragraphs 12, 49, 50, 62, 148, 298, 351, 352, and 365, the Applicant merely repeats the general concept of “using” machine learning to learn a user’s preferences without ever identifying a single algorithm, step, structure, or even style of machine learning that processes inputs from one or more operating states of the vehicle and inputs related to patterns of input of the user for the vehicle to identify preferences of the profile of the user.
In addition, the Examiner further considered paragraph 368 of the specification, which incorporates an introductory machine learning textbook (hereafter “Alpaydin”) into the specification by reference. This incorporation by reference is deficient for three reasons. First, the specification explicitly disclaims that reference is made to Alpaydin “without limitations to any specifically claimed embodiment.” (Spec. ¶ 368) (emphasis added). This disclaimer makes it impossible to rely on Alpaydin for corresponding structure support under § 112(f), because elements that invoke § 112(f) “shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.” 35 U.S.C. § 112(f). In other words, the scope of a claim element that invokes § 112(f) is defined by its corresponding structure in the specification, yet this specification instructs us not to use Alpaydin to limit any specifically claimed embodiment.
Second, even if we could ignore the specification’s instruction to refer to Alpaydin “without limitation,” there is clearly no algorithm in Alpaydin that “processes inputs from one or more operating states of the vehicle and inputs related to patterns of input of the user for the vehicle” to identify “preferences of the profile of the user,” as required by claim 1, because Alpaydin is a textbook authored independently from the present invention. Alpaydin is not a named inventor, and the present specification does not reference any passage, page, or line in Alpaydin whatsoever that is meant to be applied to the claimed machine learning algorithm.
Finally, even notwithstanding the other two reasons, the Alpaydin text is also insufficient because it fails to clearly link the structure, material, or acts to the function claimed function. See MPEP § 2181 (subsection (II.)(C.)). That is, even if we could somehow assume that every algorithm in Alpaydin is eligible for application to the claimed invention, it is unclear from reading the specification which of those algorithms is the one that applies to the claim element that invokes 35 U.S.C. § 112(f).
Therefore, the claim is indefinite and is rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph.
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph; 
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. § 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 C.F.R. § 1.75(d) and MPEP §§ 608.01(o) and 2181.
CLAIM REJECTIONS – 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
I.	RICCI AND MONROE TEACH CLAIMS 1–3 AND 14–16.
Claims 1–3 and 14–16 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0309865 A1 (“Ricci”) in view of U.S. Patent Application Publication No. 2015/0185030 A1 (“Monroe”).
Claim 1
Ricci teaches:
A method, comprising, 
“An embodiment of a method 2100 for accessing a user profile associated with a user 216 is shown in FIG. 21.” Ricci ¶ 380. Note that in this reference, “the method 2100 shall be explained with reference to the systems, components, modules, software, data structures, user interfaces, etc. described in conjunction with FIGS. 1-20.” Ricci ¶ 380.
receiving, by a cloud processing service, data from a vehicle over a wireless network, 
“The method 2100 begins at step 2104 and proceeds when a request is received to access profile data 252.” Ricci ¶ 381. As shown in FIG. 2, the data of such a request is received by a server 228 remote from a vehicle control system 204 via communication network 224. See Ricci ¶ 118. Communication network 224 may be wireless. Ricci ¶ 117. Note that “the server 228 may represent a cloud computing system or cloud storage.” Ricci ¶ 118.
the data includes information usable to identify a user account, 
The request includes information that is usable to determine whether the request for this specific profile data 252 is authorized. See Ricci ¶ 382. “For instance, the user identification module 822 may receive characteristic information about a user 216 via a device, a camera, and/or some other input. The received characteristics may be compared to data stored in the profile data 252. Where the characteristics match, the user 216 is identified.” Ricci ¶ 249.
the user account being accessible by one or more processing entities of the cloud processing service to identify a profile of a user, 
The profile data 252 is both associated with, and accessible by, one or more devices 212, 248, servers 228, vehicle control systems 204, and the like. Ricci ¶ 344.
the profile of the user includes preferences of the user for the vehicle,
The user’s settings may be stored in profile data 252. Ricci ¶ 344. “User profiles may be generated based on data gathered from . . . vehicle preferences (e.g., seat settings, HVAC settings, dash configurations, and the like), [and] recorded settings.” Ricci ¶ 113.
wherein one or more of said preferences of the profile of the user is identified using 
“A user 216 may make changes to the settings. The changes may be made inside the vehicle 104 and/or remotely from the vehicle 104. When a modification to the settings and/or fields is determined,” a method “stor[es] the changes to the vehicle template in a user profile associated with the user 216 of the vehicle 104.” Ricci ¶ 400. For example, “a user 216 may make changes to the seat position, steering wheel position, mirror positions, etc. This changed feature data may then be stored in the user profile of the user 216.” Ricci ¶ 400.
confirming, by one or more of said process entities, an identity of the user; 
“The method 2100 proceeds by determining whether the received request is authorized (step 2112).” Ricci ¶ 382.
identifying, by one or more of said process entities, the preferences of the user responsive to confirming said identity of the user; 
“In the event that the request is determined to be authorized, the method 2100 may continue at step 2116 by providing access to the user profile and/or profile data 252.” Ricci ¶ 385.
and sending, by one or more of said process entities, the preferences of the user for the vehicle to electronics of the vehicle, 
Accessing the user profile “may include copying at least one portion of the user profile, . . . transferring the user profile, and/or the like. For example, a user 216 may request access to the user profile to configure a vehicle 104 using settings and/or preferences stored in the user profile. In some embodiments, the user profile, or portions thereof, may be copied to a memory of the vehicle 104.” Ricci ¶ 385.
the preferences including an assignment of control functions and associated display interface data to be rendered on a respective display screen 
“User profiles may be generated based on data gathered from one or more of vehicle preferences (e.g., seat settings, HVAC settings, dash configurations, and the like).” Ricci ¶ 113. “The terms dash and dashboard and variations thereof, as used herein, may be used interchangeably and can be any panel and/or area of a vehicle disposed adjacent to an operator, user, and/or passenger. Dashboards may include, but are not limited to, one or more control panel(s), instrument housing(s), head unit(s), indicator(s), gauge(s), meter(s), light(s), audio equipment, computer(s), screen(s), display(s), HUD unit(s), and graphical user interface(s).” Ricci ¶ 32.
each respective display screen is a liquid crystal display (LCD), 
According to the Applicant’s repeated prosecution disclaimers, “[t]his application is not attempting to claim a display screen itself, but use of such a display screen on a dial.” (Amendment and Response dated April 9, 2021, page 11) (emphasis added); see also (Request for Continued Examination dated November 12, 2021 at page 9) (reasserting that “the Applicant is not claiming a display itself” with respect to the LCD recited in the claims) (emphasis added). 
The prior art need not disclose or teach claim language that fails to limit the scope of a claim. See MPEP § 2111.04 (subsection I.) (“Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”). In this case, the invention of claim 1 is not a display screen, or even a system or apparatus comprising a display screen. Claim 1 a process, one step of which includes the act of sending data that is usable for rendering a display interface on a display screen. Whether or not a display screen intended for use with that data uses LCD technology has nothing to do with whether or not a potential infringer sends the data to the vehicle. This is especially true here, as neither claim 1 nor the specification say anything about the data that is peculiar to an LCD, and likewise, there is nothing about the prior art’s display data that renders it incompatible with a conventional LCD.
and wherein the assigned control functions correspond to an interaction mode set 
The user settings and vehicle preferences mentioned above may be elements of (and thus “correspond to”) a “vehicle template” (i.e., the claimed interaction mode). Ricci ¶ 400; see also Ricci ¶ 396 (“a t least some of the information in the vehicle template can be stored in [the] user profile memory associated with a user 216 of the vehicle 104 and/or vehicle template,” including “an association to the vehicle template, and/or one or more settings, controls, and/or features associated with the vehicle template.”).
and the interaction mode sets a theme that unifies presentation of the display interface data on and among each respective display screen 
“It is an aspect of the present disclosure that the vehicle template may define a set of parameters used by a vehicle 104, manufacturer 2224, fleet, company 2832, group 2228, agency 2836, company users, etc. The parameters may define the one or more vehicle features, controls, locations of features and/or controls presented on a dashboard (or configurable display) and/or configured in a vehicle 104, functionality, safety monitoring equipment, combinations thereof, and the like.” Ricci ¶ 386. For example, the template may be “configured to present a vehicle user 216 with a set of vehicle controls and/or features oriented in a standard (e.g., ergonomic, approved, safe, etc.) position that is predictable and accessible between different vehicles.” Ricci ¶ 387.
and said preferences of the user being saved to memory of the vehicle for use with the user profile 
As mentioned above, “the user profile, or portions thereof, may be copied to a memory of the vehicle 104.” Ricci ¶ 385. 
and updates made at the vehicle are saved to storage of the cloud processing service 
Server 228 saves (i.e. maintains or stores) the user profile comprising user preferences in profile data 252. Ricci ¶ 119 and FIG. 2. This includes saving updates to the settings of the user profile. See Ricci ¶ 400 (“a user 216 may make changes to the seat position, steering wheel position, mirror positions, etc. This changed feature data may then be stored in the user profile of the user 216.”).
Ricci differs from the claimed invention in two respects. (1) Much like the claimed invention, Ricci provides for a user profile based on inputs related to patterns of input and operating states of the vehicle, Ricci does not “us[e] machine learning” to do so. (2) Ricci does not appear to explicitly disclose whether its display screens are installed as a plurality of dials of a control interface of the vehicle, wherein each one of the plurality of dials is an LCD configured to render different display interface data based on the assignment of types of control functions selected for each of the plurality of dials. 
Monroe, however, teaches a method, comprising, 
receiving, by a cloud processing service, data from a vehicle over a wireless network, 
A user’s profile “is uploaded to the vehicle/user profile portal 46, as well as to one or more other cloud-based portals 40 that the system 10 is able to access and use.” Monroe ¶ 92. Cloud-based portal 40 is “wirelessly accessible” to transmit and receive any of the information disclosed. See Monroe ¶ 9.
the data includes information usable to identify a user account, the user account being accessible by one or more processing entities of the cloud processing service to identify a profile of a user, 
“The user's profile is set up initially during a session in which the system 10 is configured to access the user's existing accounts (e.g., email, calendar, social media sites, etc.), as well as provided with certain information about the user that may be helpful (age, gender, food preferences, music or news/talk radio preferences, travel preferences as to mile roads versus expressways, social media application preferences, etc.).” Monroe ¶ 92.
the profile of the user includes preferences of the user for the vehicle, wherein one or more of said preferences of the profile of the user is identified using machine learning that processes inputs from one or more operating states of the vehicle and inputs related to patterns of input of the user for the vehicle; 
“An important feature of the profile feature of the system 10 is the ability to ‘grow’ with the user over time. As such, the system 10 incorporates a machine learning capability to learn important preferences and habits of the user. More specifically, the system 10 is able to acquire historical data concerning the user's preferences such as, but not limited to, restaurant selections, tagged points of interest concerning retail or entertainment establishments, radio stations listened to at certain times of the day, heating, cooling or HVAC settings most typically used by the user, items of interest from social media websites that the user has responded to, specific songs that the user has ‘liked’ or ‘disliked’, specific genres of music that the user frequently listens to, etc. The system 10 uses this information to enhance and enrich the user's profile over time. This significantly enhances the ability of the system 10, and particularly the inference engine 42, to more accurately predict and suggest information, as well as the initial configuration of radio or other vehicle controls, that will enhance the user’s experience in using the vehicle.” Monroe ¶ 93.
confirming, by one or more of said process entities, an identity of the user; 
“The system 10 recognizes the user by one or more methods such as by voice biometrics, by facial recognition, by the keyfob that the user is carrying, by a BLUETOOTH® wireless code transmitted from the user's smartphone as the user enters the vehicle, or by any other suitable means.” Monroe ¶ 92.
identifying, by one or more of said process entities, the preferences of the user responsive to confirming said identity of the user; and sending, by one or more of said process entities, the preferences of the user for the vehicle to electronics of the vehicle, 
“Since the information making up the user's profile is stored at one or more of the cloud-based portals 40, the user's profile is able to be loaded onto a different vehicle of the manufacturer. In this manner, the system 10 is able to use the user's profile on a new vehicle that the user takes possession of when the user trades in an existing vehicle to a vehicle dealer associated with the vehicle manufacturer.” Monroe ¶ 93; see also Monroe ¶ 92 (“user profiles are able to be stored and automatically applied by the system 10 as different users enter and begin using the vehicle.”).
the preferences including an assignment of control functions and associated display interface data to be rendered on a respective display screen of a plurality of dials of a control interface of the vehicle, 
An “inference engine 42 uses learned habits of the user to initially present one or more circle widgets by which different subsystems of the vehicle may be controlled as the user enters and starts the vehicle. The circle widgets in this example are displayed on the touchscreen display 12a of the radio system 12.” Monroe ¶ 103 (referring to circle widgets 502–506 in FIG. 29).
Notably, the Applicant recently amended the above claim limitation by changing the plural “display screens” to its singular form, “display screen,” such that now, there is “a” single display screen that corresponds to the entire plurality of dials. Monroe likewise discloses and teaches that its whole plurality of three dials—“circle widgets 502, 504 and 506”—correspond to touchscreen display 12a. See Monroe ¶ 103.
each respective display screen is a liquid crystal display (LCD), 
According to the Applicant’s repeated prosecution disclaimers, “[t]his application is not attempting to claim a display screen itself, but use of such a display screen on a dial.” (Amendment and Response dated April 9, 2021, page 11) (emphasis added); see also (Request for Continued Examination dated November 12, 2021 at page 9) (reasserting that “the Applicant is not claiming a display itself” with respect to the LCD recited in the claims) (emphasis added). 
The prior art need not disclose or teach claim language that fails to limit the scope of a claim. See MPEP § 2111.04 (subsection I.) (“Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”). In this case, the invention of claim 1 is not a display screen, or even a system or apparatus comprising a display screen. Claim 1 a process, one step of which includes the act of sending data that is usable for rendering a display interface on a display screen. Whether or not a display screen intended for use with that data uses LCD technology has nothing to do with whether or not a potential infringer sends the data to the vehicle. This is especially true here, as neither claim 1 nor the specification say anything about the data that is peculiar to an LCD, and likewise, there is nothing about the prior art’s display data that renders it incompatible with a conventional LCD.
and wherein the assigned control functions correspond to an interaction mode set for each dial of the plurality of dials, the interaction mode sets a theme that unifies presentation of the display interface data on and among each respective display screen of the plurality of dials; 
“FIGS. 29 and 30 illustrate how the Simple Mode methodology of the present disclosure enables information to be presented to the user in a highly simplified manner, based on learned user habits and preferences determined by the inference engine 42, while still allowing the user to customize the presentation of different types of information. FIG. 29 illustrates that the Simple Mode methodology presents different types of information as widgets in the form of circles.” Monroe ¶ 103. The “Simple Mode” is a theme that unifies presentation of the dials. See Monroe ¶ 95; see also Monroe ¶ 117 (describing a “mood” feature where different user interface arrangements correspond to respective “moods,” each of which are associated with “learned events”).
wherein each dial is configured for physical manipulation to make inputs corresponding to the assigned control functions, and the display screen of each of the plurality of dials is disposed over respective ones of the plurality of dials, 
To make inputs to each circle’s assigned control functions, a user provides physical manipulations in the form of touching the dial wherever the dial is displayed on the touchscreen 12a. See Monroe ¶¶ 106–109. As mentioned above, the touchscreen 12a is disposed over each of the respective circle widgets. 
Note that there is a presumption against the scope of the dials being physically “adjustable by a hand of the user or another user in the vehicle” as recited in dependent claim 10, because “the presence of a dependent claim that adds a particular limitation gives rise to a presumption that the limitation in question is not present in the independent claim.” Phillips v. AWH Corp., 415 F.3d 1303, 1315 (Fed. Cir. 2005)
wherein said physical manipulation of each of the plurality of dials causes changes in the display interface data, 
See, e.g., Monroe ¶ 107 (“the user touches anywhere in the center of the circle widget 502, and the system creates circle widget 516 shown in FIG. 32a”) and Monroe ¶ 108 (“Circle widget 538 shows that the user has touched the fan speed control selection at point 540, which causes Up and Down arrows 542 and 544 to be displayed along with an increment (e.g., percentage speed increase/decrease) by which the fan speed of the vehicle's climate control system will be increased or decreased with each touch of arrow 542 or arrow 544. Circle widget 546 indicates the user having touched the HVAC control icon at point 548. This results in options 550, 552 and 554 being displayed for the user. Circle widget 556 shows the user having pressed point 558, which brings up a plurality of selections 560, 562 and 564 for controlling cooling of the user's seat.”). 
and updates made at the vehicle are saved to storage of the cloud processing service for updating said processing of said machine learning and enabling making of updates to one or more of said preferences associated with said profile of the user.
“[T]he information making up the user's profile is stored at one or more of the cloud-based portals 40.” Monroe ¶ 93. This provides a source of information that the system 10 is able to acquire, including “user's preferences such as, but not limited to, restaurant selections, tagged points of interest concerning retail or entertainment establishments, radio stations listened to at certain times of the day, [and] heating, cooling or HVAC settings most typically used by the user.” Monroe ¶ 93. Using this data, “the system 10 incorporates a machine learning capability to learn important preferences and habits of the user.” Monroe ¶ 93.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to implement the controls of Ricci’s user interface as “dials,” and to “use machine learning” to process the user’s inputs into learned preferences of the user for his or her profile, as taught by Monroe. One would have been motivated to combine Monroe with Ricci, and would have had a reasonable expectation of success in doing so, because the use of machine learning “significantly enhances the ability of the system 10, and particularly the inference engine 42, to more accurately predict and suggest information, as well as the initial configuration of radio or other vehicle controls, that will enhance the user's experience in using the vehicle.” Monroe ¶ 93.
Claim 2
Ricci, as combined with Monroe, teaches the method of claim 1, 
wherein selection and assignment of control functions for each of the plurality of dials is set via one of another control interface of the vehicle or via an online control interface enabled by the cloud processing service for the vehicle and the user account.
FIG. 23 of Ricci’s disclosure illustrates the process 2300 of customizing the user preferences in greater detail. As shown at step 2320, “the method 2300 continues by determining whether any settings and/or fields associated with the vehicle template have been modified (step 2320). The settings and/or fields may include, but are not limited to, a configuration, position, arrangement, sensitivity, presentation, activation, deactivation, limit, threshold, range, and/or other aspect of one or more features, controls, components, systems, and/or preferences of a vehicle 104. A user 216 may make changes to the settings. The changes may be made inside the vehicle 104 and/or remotely from the vehicle 104.” Ricci ¶ 400. 
In an overlapping teaching, Monroe provides that “[t]he cloud-based services 40 also includes one or more portals (e.g., vehicle manufacturer's website),” such as “a portal 46 for a specific vehicle/user profile that may be established by the vehicle user (e.g., owner or leasee).” Monroe ¶ 65. “Since the information making up the user's profile is stored at one or more of the cloud-based portals 40, the user's profile is able to be loaded onto a different vehicle of the manufacturer. In this manner, the system 10 is able to use the user's profile on a new vehicle that the user takes possession of when the user trades in an existing vehicle to a vehicle dealer associated with the vehicle manufacturer.” Monroe ¶ 93; see also Monroe ¶ 92 (“user profiles are able to be stored and automatically applied by the system 10 as different users enter and begin using the vehicle.”).
Claim 3
Ricci, as combined with Monroe, teaches the method of claim 1, 
wherein the identity of the user is confirmed via a biometric function captured of the user.
“In one embodiment, the authorization [to download the requested profile data at step 2112 of method 2100] may depend on an authorization identification and/or key. For instance, the request may include biometric information associated with a user 216 for the authorization identification and/or key.” Ricci ¶ 382.
Monroe likewise provides, in an overlapping teaching that “system 10 recognizes the user by one or more methods such as by voice biometrics [or] by facial recognition.” Monroe ¶ 92.
Claim 14
Ricci, as combined with Monroe, teaches the method of claim 2, 
wherein selection and assignment of control functions for each of the plurality of dials is set via interfacing with each of said plurality of dials or via another control interface of the vehicle or via an online control interface enabled by the cloud processing service for the vehicle and the user account.
As shown in FIG. 22, “a company 2832 (e.g., a travelling sales company) may wish to generate [a] vehicle template to include a number of safety features, ergonomic controls, hands-free phone system controls, and the like. Using the template module 2204, the company 2832 may generate a vehicle template to suit one or more vehicles used by users of the company 2832. For example, the company may provide the template module 2204 with a list of specifications (e.g., features, controls, etc.),” and by “[u]sing the rules 2208, the generation engine 2212 can create vehicle template that configures common features and/or controls between the different types of vehicles.” Ricci ¶ 392.
Claim 15
Ricci, as combined with Monroe, teaches the method of claim 1, further comprising,
receiving data from the vehicle indicative that a session of use of the vehicle has ended and a new session of use of the vehicle is initiated, wherein for said new session, confirming, by one or more of said process entities, an identity of a new user; 
Recall that at the beginning of method 2100, the user’s profile was accessed responsive to a request for that particular user’s profile. See Ricci ¶ 381 and FIG. 21. However, such requests are made any time the vehicle “identif[ies] and/or recognize[es] a user 216.” Ricci ¶ 381.
identifying, by one or more of said process entities, the preferences of the new user responsive to confirming said identity of the new user, 
“In the event that the request is determined to be authorized, the method 2100 may continue at step 2116 by providing access to the user profile and/or profile data 252. Access may include copying at least one portion of the user profile.” Ricci ¶ 385.
wherein default preferences are applied for the new user if the new user does not have previously set preferences; 
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04. In this case, the condition precedent where “the new user does not have previously set preferences” is not a required step of the claimed method (i.e., there is no part of the method that explicitly requires the new user not to have previously set preferences), so the contingent limitation of applying default preferences are not required to be present in the prior art.
and if the new user has previously set preferences, then sending, by one or more of said process entities, the preferences of the new user for the vehicle to electronics of the vehicle, 
“Access may include copying at least one portion of the user profile, deleting at least one portion of the user profile, modifying at least one portion of the user profile, transferring the user profile, and/or the like. For example, a user 216 may request access to the user profile to configure a vehicle 104 using settings and/or preferences stored in the user profile. In some embodiments, the user profile, or portions thereof, may be copied to a memory of the vehicle 104.” Ricci ¶ 385.
the preferences including an assignment of control functions and associated display interface data to be rendered on display screen of the plurality of dials of the control interface of the vehicle.
“The profile data 252 can be any type of data associated with at least one user 216 including . . . user settings and feature preferences, travel information, [and] associated vehicle preferences.” Ricci ¶ 112. Other examples of information in the profile data include “data gathered from one or more of vehicle preferences (e.g., seat settings, HVAC settings, dash configurations, and the like), recorded settings, . . . user settings and enabled and disabled features, and the like.” Ricci ¶ 113.
Claim 16
Ricci, as combined with Monroe, teaches the method of claim 15, 
wherein preferences of the user or other users are configured to be applied to one or more vehicles based on confirming said identity of the user or other users to use the vehicle.
“The method 2100 proceeds by determining whether the received request is authorized (step 2112).” Ricci ¶ 382. “In the event that the request is determined to be authorized, the method 2100 may continue at step 2116 by providing access to the user profile and/or profile data 252.” Ricci ¶ 385.
II.	RICCI, MONROE, AND NAGARA TEACH CLAIMS 4–8 AND 10–12.
Claims 4–8 and 10–12 are rejected under 35 U.S.C. § 103 as being unpatentable over Ricci and Monroe as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2013/0179811 A1 (“Nagara”).
Claim 4
Ricci, as combined with Monroe, teaches the method of claim 1, 
wherein the plurality of dials is configured 
Briefly setting aside the rest of the specification for a moment, the plain meaning of the words in claim 4 can be read in two possible ways: (1) “adjust said control functions assigned to the respective plurality of dials” means adjusting the assignment of control functions to each dial, and the “different display interface data is configured to change” a label describing the dial’s function (e.g., turning an audio volume dial converts the audio volume dial into a climate control dial); or (2) “adjust said control functions assigned to the respective plurality of dials” means adjusting the parameters of the control functions that are already assigned to each dial, and the “different display interface data is configured to change” the presentation of the adjusted parameter (e.g., turning an audio volume dial “adjusts” the volume level of the audio, which is then reflected in the different display interface data shown on screen).
However, during patent examination, claims must be “given their broadest reasonable interpretation consistent with the specification,” MPEP § 2111 (emphasis added), which means the “words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.” MPEP § 2111.01(I.) (emphasis added). In this case, interpretation (1) would be inconsistent with the specification, because the specification says nothing about actually turning the dial in order to change the function of the dial. For example, paragraphs 308–309 and 320 generally disclose that the functionality of a button can be changed “depending on the interaction mode selected for vehicle,” but nothing in those paragraphs (nor any of the other paragraphs 307–315 concerning the dials) says anything about explicitly turning the dials in order to change the assigned function. 
For its part, Monroe teaches several examples of different display interface data being configured to change when respective ones of the plurality of dials are turned or touched to adjust the control functions assigned to the respective plurality of dials. See, e.g., Monroe ¶ 107 (“the user touches anywhere in the center of the circle widget 502, and the system creates circle widget 516 shown in FIG. 32a”) and Monroe ¶ 108 (“Circle widget 538 shows that the user has touched the fan speed control selection at point 540, which causes Up and Down arrows 542 and 544 to be displayed along with an increment (e.g., percentage speed increase/decrease) by which the fan speed of the vehicle's climate control system will be increased or decreased with each touch of arrow 542 or arrow 544. Circle widget 546 indicates the user having touched the HVAC control icon at point 548. This results in options 550, 552 and 554 being displayed for the user. Circle widget 556 shows the user having pressed point 558, which brings up a plurality of selections 560, 562 and 564 for controlling cooling of the user's seat.”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to implement the controls of Ricci’s user interface as “dials,” as taught by Monroe. One would have been motivated to combine Monroe with Ricci, and would have had a reasonable expectation of success in doing so, because the use of a circle-based interface “assist[s] the user in gradually becoming more and more familiar with the various and wide ranging features of the system 10.” Monroe ¶ 95.
Neither Ricci nor Monroe appear to explicitly disclose dials “configured for turning.”
Nagara, however, teaches a method for use with a plurality of dials,
wherein the plurality of dials is configured for turning to adjust said control functions assigned to the respective plurality of dials, and said different display interface data is configured to change when respective ones of the plurality of dials are turned or touched to adjust the control functions assigned to the respective plurality of dials.
Nagara teaches a control 4 that is a rotatable knob, Nagara ¶ 27, and “the one of the plurality of control markings 20 may be dynamically altered in response to a change in the function of the selected subsystem. The control markings 20 thereby provide a dynamic, real-time indication to the user of the functioning of the subsystem selected for management.” Nagara ¶ 39. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve the combined method of Ricci and Monroe by implementing the same using Nagara’s rotatable knob control 4, thereby configuring the dials “for turning.” One would have been motivated to combine Nagara with Ricci and Monroe based on “a continuing need for an optimized and simplified interface system having controls that dynamically change appearance including labeling and icons.” Nagara ¶ 5.
Claim 5
Ricci, as combined with Monroe and Nagara, teaches the method of claim 4, 
wherein said different display interface data is associated with said interaction mode, 
As shown in FIG. 22, “a company 2832 (e.g., a travelling sales company) may wish to generate [a] vehicle template to include a number of safety features, ergonomic controls, hands-free phone system controls, and the like. Using the template module 2204, the company 2832 may generate a vehicle template to suit one or more vehicles used by users of the company 2832. For example, the company may provide the template module 2204 with a list of specifications (e.g., features, controls, etc.),” and by “[u]sing the rules 2208, the generation engine 2212 can create vehicle template that configures common features and/or controls between the different types of vehicles.” Ricci ¶ 392.
and said interaction mode is selected using machine learning.
“The term ‘module’ as used herein refers to any known or later developed hardware, software, firmware, artificial intelligence, fuzzy logic, or combination of hardware and software that is capable of performing the functionality associated with that element.” Ricci ¶ 33. The Examiner also observes that the fundamentals “of processing learning algorithms, machine learning methods, predictions, data analysis, and the like” are admitted prior art. See Spec. ¶ 368 (referencing a machine learning textbook authored by someone other than the inventor).
Additionally, in an overlapping teaching, Monroe provides that “inference engine 42 uses learned habits of the user to initially present one or more circle widgets by which different subsystems of the vehicle may be controlled as the user enters and starts the vehicle. The circle widgets in this example are displayed on the touchscreen display 12a of the radio system 12.” Monroe ¶ 103 (referring to circle widgets 502–506 in FIG. 29).
Claim 6
Ricci, as combined with Nagara and Montalvo, teaches the method of claim 5, 
wherein the interaction mode is one of a senior mode, an intelligent mode, and an informed mode, and each of said interaction modes defines a respective theme for presenting said display interface data.
Since the Applicant places no limitation on the contents of any of the recited “modes,” it is understood that each mode simply refers to a preset collection of settings. Likewise, Ricci teaches a template system 2200 that stores a plurality of templates in template data 2220 “created by at least one entity, such as, a manufacturer 2224, group 2228, company 2832, agency 2836, and/or a user 216,” in which “the features, controls, and/or settings, can be configured in accordance with the vehicle template.” Ricci ¶¶ 390–391. Additionally, “company 2832 may create a vehicle template that is configured to present a vehicle user 216 with a set of vehicle controls and/or features oriented in a standard (e.g., ergonomic, approved, safe, etc.) position that is predictable and accessible between different vehicles.” Ricci ¶ 387.
Monroe likewise provides an overlapping teaching of a “Simple Mode” that is analogous to at least one of the three claimed modes. “FIGS. 29 and 30 illustrate how the Simple Mode methodology of the present disclosure enables information to be presented to the user in a highly simplified manner, based on learned user habits and preferences determined by the inference engine 42, while still allowing the user to customize the presentation of different types of information. FIG. 29 illustrates that the Simple Mode methodology presents different types of information as widgets in the form of circles.” Monroe ¶ 103. The “Simple Mode” is a theme that unifies presentation of the dials. See Monroe ¶ 95; see also Monroe ¶ 117 (describing a “mood” feature where different user interface arrangements correspond to respective “moods,” each of which are associated with “learned events”).
Claim 7
Ricci, as combined with Monroe and Nagara, teaches the method of claim 4, 
wherein each of the plurality of dials includes a display screen on a face of the respective ones of the plurality of dials.
“A controller 8 is in communication with the projector 6. The controller 8 is configured to cause the projector 6 to project one of the plurality of control markings 20 onto the transparent main body 5 of the control 4.” Nagara ¶ 29
Claim 8
Ricci, as combined with Monroe and Nagara, teaches the method of claim 4, 
wherein each of the plurality of dials includes a digital display that is part of a digital cockpit of the vehicle, 
“The control 4 may be embedded in a console of a vehicle, for example, for manual actuation by the user of the vehicle when managing the subsystem of the vehicle.” Nagara ¶ 27.
the digital cockpit including one or more additional display screens for a driver and passengers of the vehicle.
“Referring now to FIGS. 5 and 6, the interface system 2 may further include at least one substantially transparent screen 16, 18.” Nagara ¶ 34.
Claim 10
Ricci, as combined with Monroe and Nagara, teaches the method of claim 4, 
wherein each of said plurality of dials is a physical control that is adjustable by a hand of the user or another user in the vehicle.
“The rotatable knob and the control 4 may be freely moved or biased, for example, with a biasing spring. The control 4 may be embedded in a console of a vehicle, for example, for manual actuation by the user of the vehicle when managing the subsystem of the vehicle.” Nagara ¶ 27.
Claim 11
Ricci, as combined with Monroe and Nagara, teaches the method of claim 4, 
wherein one or more of said plurality of dials is one of a button control, a rotatable knob, a pushbutton control, a toggle control, a slider control, a press/pull control, a turn left/right button control, a display surface control, a touch screen control, a knob control, or a display object control.
“The control 4 may be manually actuatable from at least a first position to a second position. As nonlimiting examples, the control 4 is one of a rotatable knob (shown in FIG. 1) and a push button (shown in FIG. 2).” Nagara ¶ 27.
Claim 12
Ricci, as combined with Monroe and Nagara, teaches the method of claim 4, 
wherein each one of said plurality of dials is configured to be twisted to change a setting 
The control 4 may be “a rotatable knob,” Nagara ¶ 27, and connected to a sensor 12 that “is configured to detect an actuation of the control 4 by the user of the interface system 2. As a nonlimiting example, the sensor 12 may be an electromechanical device disposed adjacent the control 4 for detecting at least one of an amount of actuation and a rate of actuation of the control 4 by the user.” Nagara ¶ 31.
and said twisting shows a change on the display screen of the respective plurality of dials.
“In certain examples, at least one of a font, a color, and a size of the one of the plurality of control markings 20 may be altered in response to the change in the selected subsystem. In a particular example, the indicator is at least one arc 22, 24 disposed adjacent a side surface of the control 4. The at least one arc 22, 24 may include a first arc 22 and a second arc 24, which may overlap or be disposed adjacent one another, and which show a difference between a manual setting by the user and the real-time functioning of the subsystem.” Nagara ¶ 40.
III.	RICCI, MONROE, AND FERREN TEACH CLAIMS 4 AND 9.
Claims 4 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Ricci in view of Monroe as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2010/0259375 A1 (“Ferren”).
Claim 4
Ricci, as combined with Monroe, teaches the method of claim 1, 
wherein the plurality of dials is configured 
Briefly setting aside the rest of the specification for a moment, the plain meaning of the words in claim 4 can be read in two possible ways: (1) “adjust said control functions assigned to the respective plurality of dials” means adjusting the assignment of control functions to each dial, and the “different display interface data is configured to change” a label describing the dial’s function (e.g., turning an audio volume dial converts the audio volume dial into a climate control dial); or (2) “adjust said control functions assigned to the respective plurality of dials” means adjusting the parameters of the control functions that are already assigned to each dial, and the “different display interface data is configured to change” the presentation of the adjusted parameter (e.g., turning an audio volume dial “adjusts” the volume level of the audio, which is then reflected in the different display interface data shown on screen).
However, during patent examination, claims must be “given their broadest reasonable interpretation consistent with the specification,” MPEP § 2111 (emphasis added), which means the “words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.” MPEP § 2111.01(I.) (emphasis added). In this case, interpretation (1) would be inconsistent with the specification, because the specification says nothing about actually turning the dial in order to change the function of the dial. For example, paragraphs 308–309 and 320 generally disclose that the functionality of a button can be changed “depending on the interaction mode selected for vehicle,” but nothing in those paragraphs (nor any of the other paragraphs 307–315 concerning the dials) says anything about explicitly turning the dials in order to change the assigned function. 
For its part, Monroe teaches several examples of different display interface data being configured to change when respective ones of the plurality of dials are turned or touched to adjust the control functions assigned to the respective plurality of dials. See, e.g., Monroe ¶ 107 (“the user touches anywhere in the center of the circle widget 502, and the system creates circle widget 516 shown in FIG. 32a”) and Monroe ¶ 108 (“Circle widget 538 shows that the user has touched the fan speed control selection at point 540, which causes Up and Down arrows 542 and 544 to be displayed along with an increment (e.g., percentage speed increase/decrease) by which the fan speed of the vehicle's climate control system will be increased or decreased with each touch of arrow 542 or arrow 544. Circle widget 546 indicates the user having touched the HVAC control icon at point 548. This results in options 550, 552 and 554 being displayed for the user. Circle widget 556 shows the user having pressed point 558, which brings up a plurality of selections 560, 562 and 564 for controlling cooling of the user's seat.”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to implement the controls of Ricci’s user interface as “dials,” as taught by Monroe. One would have been motivated to combine Monroe with Ricci, and would have had a reasonable expectation of success in doing so, because the use of a circle-based interface “assist[s] the user in gradually becoming more and more familiar with the various and wide ranging features of the system 10.” Monroe ¶ 95.
Neither Ricci nor Monroe appear to explicitly disclose dials “configured for turning.”
Ferren, however, teaches a method for use with a plurality of dials,
wherein the plurality of dials is configured for turning to adjust said control functions assigned to the respective plurality of dials, 
“FIG. 1 shows a media device 100 having an interface display 199 and a number of static interface components: 101, 102, 103, 104, 105, and 106.” Ferren ¶ 37. In general, an “interface component” in Ferren’s disclosure can include knobs. See Ferren ¶ 43. The knobs are configured for turning to adjust control functions. See, e.g., Ferren ¶¶ 54, 57, 60, and 82.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve the combined method of Ricci and Monroe by implementing the same using Ferren’s rotatable knobs, thereby configuring the dials “for turning.” One would have been motivated to combine Ferren with Ricci and Monroe based on a need to offer “tactile sensation” for multiple potentially controllable aspects of an interface. See Ferren ¶¶ 8 and 10.
Claim 9
Ricci, as combined with Monroe and Ferren, teaches the method of claim 4, 
wherein the plurality of dials include three dials 
As shown in FIG. 37c, Monroe teaches a plurality of dials that include at least three dials, and further teaches that at least two of those dials are in a row. See Monroe FIG. 37c.
Monroe does not appear to explicitly disclose putting three of the aforementioned dials in a row.
Ferren, however, teaches a method of controlling a plurality of dials, 
wherein the plurality of dials include three dials in a row,
“FIG. 1 shows a media device 100 having an interface display 199 and a number of static interface components: 101, 102, 103, 104, 105, and 106.” Ferren ¶ 37. In general, an “interface component” in Ferren’s disclosure can include knobs. See Ferren ¶ 43. As illustrated in FIG. 1, there are at least three knob “interface components” 101–103 lined in a row.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to arrange three of Monroe’s dials, e.g., circles 758–762 in a row, as taught by Ferren. One would have been motivated to combine Ferren with Monroe and Ricci based on a need to offer “tactile sensation” for multiple potentially controllable aspects of an interface. See Ferren ¶¶ 8 and 10.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571) 272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST. The Examiner may also be reached via e-mail at Justin.Blaufeld@uspto.gov and personal fax at (571) 273-4372.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/​apply/​patent-center for more information about Patent Center and https://www.uspto.​gov/​patents/​docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Applicant incorporated this text by reference in paragraph 368 of the Specification as-filed, and therefore, a copy will not be provided herewith.
        2 Available at https://www.uspto.gov/web/patents/classification/cpc/pdf/cpc-definition-G06N.pdf